DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 7-9, 11, and 21-35 were rejected in Office Action mailed on 06/08/2021.
Applicant filed a response, amended claims 1 and 7-8.
Claims 1, 7-9, 11, and 21-35 are currently pending in the application. Claims 2-6, 10, 12-20 were previously cancelled. 
The merits of claims 1, 7-9, 11, and 21-35 are addressed below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Murray on 10/07/2021.
Amend claim 32 as follows:
the top current collector and the bottom current collector comprises at least one of copper, nickel, aluminum, titanium, tungsten, platinum, and gold.

Reasons for Allowance
The present claims 1, 7-9, 11, and 21-35 are allowed over the “closest” prior art of record for the following reasons:
After further consideration and search, Applicant’s arguments filed on 09/03/2021 are persuasive. The prior art, taken alone or in combination, does not teach or suggests the specifics of the present claimed invention. In particular, the order process of forming at least one trench in a non-porous silicon substrate, the at least one trench providing an energy storage device containment feature; forming an electrical and ionic insulating layer disposed over a top surface of the non- porous silicon substrate; forming, in a base of the at least one trench, a porous silicon layer of unitary construction with the non-porous silicon substrate; and forming a bottom current collector on at least a portion of a bottom surface of the non- porous silicon substrate, the portion of the bottom surface of the non-porous silicon substrate being aligned with the base of the at least one trench in which the porous silicon layer is formed, the bottom current collector being separated from the porous silicon layer by a non-porous silicon material of the non-porous silicon substrate. As indicated in the Office Action mailed on 06/08/2021, Forbes (the primary references) does not teach the particulars of forming a bottom current collector on at least a portion of a bottom surface of the non- porous silicon substrate, the portion of the bottom surface of the non-porous silicon substrate being aligned 
In light of the above, claims 1, 7-9, 11, and 21-35 are passed to issue
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Examiner, Art Unit 1723